Citation Nr: 1028875	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  04-19 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for residuals of a left knee 
injury with healed lacerations.



REPRESENTATION

Appellant represented by:	Antonio Bendezu, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to August 1968.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from March 2003 and June 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on appeal.  
The Veteran appealed those decisions to BVA, and the case was 
referred to the Board for appellate review.  The Board reopened 
the claim in a September 2005 decision and remanded the case in 
September 2005 and April 2006 for further development.  The case 
was subsequently returned to the Board for appellate review.

As will be discussed below, pursuant to the Board remands, the RO 
and Appeals Management Center (AMC) scheduled the Veteran for VA 
examinations in connection with his claim.  However, the Veteran 
failed to report for such examinations, and he has indicated that 
he is unable to travel for a VA examination.  
As such, the Board finds that the RO and AMC attempted to 
complete the development requested in the September 2005 and 
April 2006 Board remands and complied with the remand 
instructions.  Stegall v. West, 11 Vet. App, 268 (1998).  

In October 2006, the Board issued a decision denying, in 
pertinent part, service connection for residuals of a left knee 
injury with healed lacerations.  The appellant then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in a January 2009 Judgment and 
Memorandum Decision, the Court vacated the October 2006 Board 
decision and remanded the matter to the Board.  The case has 
since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.
2.  The Veteran was found to have a left knee disorder on his 
official service entrance medical examination, and thus, he had a 
left knee disorder that preexisted his entrance into active 
service.

3.  The Veteran has not been shown by competent medical evidence 
to currently have a left knee disorder that is related to any 
aggravation during service of his preexisting disorder or that is 
otherwise etiologically related to his military service.


CONCLUSION OF LAW

Residuals of a left knee injury with healed lacerations were not 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1153 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with adequate notice prior to the initial 
decisions in March 2003 and June 2003. Nevertheless, the RO did 
send the Veteran letters in November 2001, July 2003, May 2005, 
and September 2005, which did inform him about the evidence 
necessary to substantiate his claim and the division of 
responsibilities in obtaining the evidence.  The Board finds that 
any defect with respect to the timing of the notice requirement 
was harmless error.

In this regard, the Board notes that, while adequate notice 
provided to the Veteran was not given prior to the first agency 
of original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and certification 
of the Veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
Veteran's claim was readjudicated in supplemental statements of 
the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification letter 
after decision and readjudicating the claim and notifying 
claimant of such readjudication in the statement of the case).  
The claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of his 
claim.  Viewed in such context, the furnishing of notice after 
the decision that led to this appeal did not compromise the 
essential fairness of the adjudication.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 
1369, 1373 (Fed. Cir. 2004).  The Veteran has had a "meaningful 
opportunity to participate effectively,"  Dingess/Hartman, and 
the Board finds that the present adjudication of the appeal will 
not result in any prejudice to the Veteran.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this appeal would not be prejudicial to 
the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
July 2003, May 2005, and September 2005 letters about the 
information and evidence that is necessary to substantiate his 
claim for service connection.  Specifically, the July 2003, May 
2005, and September 2005 letters stated that the evidence must 
show that that he had an injury in military service or a disease 
that began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; that 
he has a current physical or mental disability; and, that there 
is a relationship between his current disability and an injury, 
disease, or event in military service.  Additionally, the August 
2003 statement of the case (SOC) and the May 2004, May 2005, 
December 2005, and July 2006 supplemental statements of the case 
(SSOC) notified the Veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence that 
was needed to substantiate his claim.

In addition, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to provide.  
In particular, the November 2001, July 2003, May 2005, and 
September 2005 letters indicated that reasonable efforts would be 
made to help him obtain evidence necessary to support his claim 
and that VA was requesting all records held by Federal agencies, 
including service treatment records, military records, and VA 
medical records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2001, July 2003, May 2005, and September 2005 letters 
notified the Veteran that he must provide enough information 
about his records so that they could be requested from the agency 
or person that has them.  The November 2001, July 2003, May 2005, 
and September 2005 letters also requested that he complete and 
return the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the May 2005 letter informed 
the Veteran that it was still his responsibility to support his 
claim with appropriate evidence.  Similarly, the November 2001, 
July 2003, May 2005, and September 2005 letters stated that it 
was his responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal department or 
agency.

Further, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the Veteran was provided with notice of 
what type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for the disability on 
appeal.  Despite the inadequate notice provided to the Veteran 
pertaining to disability ratings and effective dates, the Board 
finds no prejudice to the Veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the veteran has been prejudiced thereby).  The 
Board concludes below that the Veteran is not entitled to service 
connection for residuals of a left knee injury with healed 
lacerations.  Thus, any question as to the appropriate disability 
rating or effective date to be assigned is rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with his claim.  The Veteran was also scheduled for VA 
examinations in November 2005 and June 2006, but he failed to 
report for those examinations.  The Veteran indicated that he had 
numerous health problems that prevent him from traveling from his 
home to the VA Medical Center in Omaha, Nebraska.  However, the 
Board notes that the facility in Omaha, Nebraska, is the closest 
VA Medical Center to the Veteran that performs such examinations.  

The Board notes that the Court has held that the Secretary has 
the authority to schedule a veteran for an examination for 
confirmation purposes.  Kowalski v. Nicholson, 19 Vet. App. 171, 
178 (2005).  Further, the duty to assist is not a one-way street.  
If a veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Nevertheless, the Board finds that it would be fruitless to 
remand the case for another VA examination, as the Veteran has 
indicated that he is unable to travel for an appointment.  In the 
circumstances of this case, additional efforts to assist the 
Veteran would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements of 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to be 
avoided). 

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran in 
this case.




Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.  History provided by the 
veteran of the preservice existence of conditions recorded at the 
time of the entrance examination does not, in itself, constitute 
a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1995).  To rebut the presumption of sound 
condition under section 1111 of the statute for disorders not 
noted on the entrance or enlistment examination, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
"clear and convincing" burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than clear and unmistakable evidence).  It is an 
"onerous" evidentiary standard, requiring that the 
no-aggravation result be "undebatable".  Cotant v. West, 17 
Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 
331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).  
Concerning clear and unmistakable evidence that the disease or 
injury was not aggravated by service, the second step necessary 
to rebut the presumption of soundness, a lack of aggravation may 
be shown by establishing that there was no increase in disability 
during service or that any increase in disability was due to the 
natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.

A presumption is an assumption of fact resulting from a rule of 
law which requires such fact to be assumed from another fact or 
group of facts found or otherwise established in the action.  
Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the 
presumption of sound condition at entrance to service cannot be 
rebutted, the fact for which the presumption stands--that is, 
that the veteran was in sound condition at entry to service as to 
the disability for which he seeks service connection--must be 
assumed as a matter of law.  Accordingly, service connection may 
not be granted on the basis of aggravation of a preexisting 
disease or injury in such a case.  Rather, where the government 
fails to rebut the presumption of soundness under section 1111, 
the veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).  

Where a preexisting disease or injury is noted on the entrance 
examination, section 1153 of the statute provides that "[a] 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  For veterans who served during a period of war or 
after December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity during 
service, and clear and unmistakable evidence includes medical 
facts and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating disease 
or other conditions incurred before enlistment, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

At the outset, the Board notes that the adjudication of this 
issue has been made significantly more difficult by the Veteran's 
failure to report for VA examinations.  According to 38 C.F.R. § 
3.655, in an original compensation claim, when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, the claim shall be rated based on 
the evidence of record.  The Veteran and his representative are 
expected to cooperate in the efforts to adjudicate a claim, and 
their failure to do so subjects them to the risk of an adverse 
adjudication based on an incomplete and underdeveloped record.  
See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005). See also 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a left knee 
disorder.  Initially, the Board notes that the Veteran reported 
having a medical history of a "trick" or locked knee at the 
time of his May 1968 enlistment examination.  However, the 
examiner noted that the Veteran's left knee was stable, and a 
clinical evaluation found his lower extremities to be normal.  
Under VA regulations, history provided by a Veteran of the 
preservice existence of conditions recorded at the time of the 
entrance examination does not, in itself, constitute a notation 
of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 
238, 246 (1995).  Nevertheless, in this case, the Court found in 
its memorandum decision that the Board's previous finding that 
the disorder was not noted upon entry into service was clearly 
erroneous and reversed it.  Therefore, the Board will proceed 
with a decision based on the Court's determination that the 
presumption of soundness does not apply.  Therefore, the Veteran 
had a left knee disorder prior to his period of military service, 
and the concerns addressed by the General Counsel's opinion 
regarding whether the presumption of soundness can be rebutted 
are not present in this case.  Accordingly, the Board's 
adjudication of this claim for service connection may proceed 
based on aggravation under section 1153 of the statute.  
38 U.S.C.A. § 1153.

Having determined that the Veteran had a preexisting left knee 
disorder, the Board must determine whether there had been any 
worsening of the disability during service, and if so, whether 
this worsening constitutes an increase in disability.  The 
Veteran's service treatment records do show that he sought 
treatment for his left knee after 10 days of service in June 
1968.  It was noted that he had had a disease of the left knee 
prior to service and that he complained that he was unable to 
keep up with his company.  The treating physician noted that the 
Veteran had a recurrence of his knee problem.  He was unable to 
walk, and effusion was present.  He was referred for an 
orthopedic consultation.  

The Veteran was seen in an orthopedic clinic in July 1968 with 
complaints of pain and effusion in his left knee.  He reported 
having a three year history of intermittent locking and pain in 
his left knee joint.  The injury was attributed to football, and 
the Veteran indicated that he had been on crutches for most of 
the previous summer.  It was noted that his knee continued to be 
painful, and a physical examination revealed mild quadriceps 
atrophy and medial joint line tenderness as well as a very 
positive McMurray's test.  However, he had full range of motion, 
and there was no effusion upon examination.  The Veteran was 
diagnosed with a torn lateral medial meniscus that existed prior 
to service, and it was recommended that he be separated from 
service because he was unfit due to his preexisting disorder.  
The Veteran was placed on profile for the torn cartilage of his 
left knee pending his separation, and he was restricted from 
crawling, stopping, running, jumping, prolonged standing, and 
marching.  

Medical Board Proceedings dated in July 1968 documented the 
Veteran as having a history of intermittent locking and pain in 
his left knee joint since he was 14 years old.  It was noted that 
a physical examination had revealed mild quadriceps atrophy on 
the left, medial joint line tenderness, and a very possible 
McMurray's test, but he did have full range of motion.  The 
diagnosis was an old tear of the medial meniscus that existed 
prior to service.  The Members of the Board recommended that the 
Veteran be separated from service.  In so doing, they indicated 
that the disorder existed prior to service and was not aggravated 
by service.  

Based on the foregoing, the Veteran did experience symptoms 
pertaining to his left knee during his short period of service.  
However, temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased disability 
for the purposes of determinations of service connection based on 
aggravation under section 1153 unless the underlying condition 
worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 
2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  There 
must be permanent advancement of the underlying pathology.

In this case, there is no evidence showing that the Veteran's 
left knee disorder actually underwent an increase in severity.  
In this regard, the Veteran's service treatment records do not 
indicate that the Veteran's knee disorder underwent a permanent 
increase in severity beyond the natural progress of the 
disability.  Instead, they merely document treatment of symptoms 
that were reported to have existed prior to service.  In fact, 
the Veteran had even indicated that he had to use crutches during 
the prior summer, yet he did require such assistance during 
service and a physical examination revealed a full range of 
motion.  Thus, it does not appear that the Veteran's disorder was 
any worse than it was prior to service.  In addition, the Medical 
Board determined that the Veteran's preexisting left knee 
disorder was not aggravated by service.  

The Board also finds it significant that, despite his complaints 
in service, the Veteran did not seek treatment for his left knee 
immediately thereafter.  Indeed, a December 1968 VA examiner 
noted that the Veteran did not seek medical advice or take any 
pain medication even though he stated that his left knee pain had 
become unbearable.  He specifically told the examiner that he did 
not seek any treatment since being seen in service.  A physical 
examination at that time also found no signs of inflammation, 
instability, cartilage derangement or injury, popliteal bulge, or 
ligamentous laxity.  Nor was there any crepitus, excess fluid, or 
loose body.  The tibial tubercles appeared normal and did not 
suggest any epiphysitis residuals.  X-rays were also normal, and 
comparative circumference measurements of the thighs suggested 
that serious disease of the left knee was absent.  It was further 
noted that the remainder of the examination was normal and that 
reflexes were equal and active throughout.  In fact, the December 
1968 VA medical examiner stated that the fact that the reported 
symptoms were bilateral suggested that the derangement, if 
present, was congential or that his complaints were on a 
hysterical basis.  He diagnosed the Veteran with a healed 
laceration of the left knee with a healed scar on the upper 
tibia, which had preexisted service.  Thus, it appears that the 
Veteran's preexisting left knee disorder did not permanently 
worsen as a result of his military service, given the fact that 
an examination within four months of service did not reveal any 
objective findings.  It is reasonable to expect that there would 
be findings on examination shortly after service if the pathology 
did permanently increase.  Instead, the examination findings 
suggested that the Veteran's symptoms in service were temporary 
or intermittent flare-ups the preexisting disorder.  Davis v. 
Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

In addition, the evidence of record shows that the Veteran did 
not seek any treatment following his period of service until the 
1990s.  The Board finds this gap in time significant, and it 
weighs against a finding that the Veteran's preexisting left knee 
disorder increased in severity during service and permanently 
worsened.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).

The Board does acknowledge the private medical statements 
submitted by a private physician in July 2003, January 2004, and 
February 2004 in which he relates the Veteran's current left knee 
disorder to his military service.  In his July 2003 letter, the 
physician observed that the Veteran injured his left knee during 
basic training in 1968 and that he was discharged because of 
internal derangement of his left knee.  It was noted that he had 
been bothered by this problem since his discharge.  As such, he 
opined that the Veteran's current problems are directly related 
to his injury in service.  However, the Board notes that the 
private physician did not appear to have a comprehensive review 
of the claims file.  He did not indicate that he had reviewed any 
records.  More importantly, there was no discussion of the fact 
that the Veteran had a preexisting disorder.  As previously 
explained, the question in this case is whether the Veteran' 
preexisting left knee disorder was aggravated by service, rather 
than whether he has a current left knee disorder that was 
incurred therein.  In addition, the private physician did not 
discuss the fact that a December 1968 VA examination did not 
reveal any objective medical findings or that the Veteran did not 
seek treatment for many years following his period of service.  
Thus, the opinion does not account for and is not supported by 
the evidence of record.

In a January 2004 letter, the same physician stated that the 
Veteran had a permanent flexion contracture of his left knee 
stemming from a service-connected injury in 1968.  He did note 
that the Veteran brought him a service disability claim showing 
that he had torn ligaments and cartilage in his left knee in July 
1968.  As such, he believed that it was very straightforward that 
the Veteran's current left knee problems are related to a 
service-connected injury.  While it is true that the Veteran was 
seen in service in July 1968, the private physician still did not 
acknowledge that the Veteran had a preexisting left knee disorder 
and did not address whether that disorder was aggravated by 
service.  He also did not account for the lack of symptoms and 
treatment following the Veteran's period of service. 

Similarly, in February 2004, the private physician noted that the 
Veteran had documented torn ligaments and cartilage in his left 
knee stemming from an injury during basic training in July 1968.  
He indicated that the Veteran had had persistent and continual 
problems with his knee since his injury in 1968.  As such, the 
private physician still did not address the preexisting disorder 
and the issue of aggravation.  Moreover, his indication that the 
Veteran had persistent and continual problems contradicts the 
December 1968 VA examination findings, and he did not explain or 
provide a rationale for his statements.  Indeed, he did not even 
acknowledge the December 1968 VA examination report.

Based on the foregoing, the Board finds that the private 
physician's July 2003, January 2004, and February 2004 letters 
are of little probative value in this case.  In fact, they do not 
even address the issue of aggravation, and as noted above, they 
do not account for the prior clinical findings.  The value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a 
medical opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). See also 
Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual predicate in 
the record are not probative medical opinions).  Although the 
Court has held that a review of the claims file cannot compensate 
for the lack of the reasoned analysis required in a medical 
opinion, a medical opinion that contains only data and 
conclusions is also not entitled to any weight.  It is the 
factually accurate, fully articulate, sound reasoning for the 
conclusion that contributes probative value to a medical opinion.  
The Board must be able to conclude that the medical expert has 
applied valid medical analysis to the significant facts of the 
particular case in order to reach the conclusion submitted in the 
medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Because the private physician in this case did not 
address all of the relevant facts and did not opine as to the 
issue of aggravation, the Board finds that his medical opinions 
are not probative.

The Board also acknowledges the Veteran's numerous lay statements 
indicating that his knee problems were aggravated by service and 
have existed since that time.  The Board notes that the Veteran 
is competent to report his experience and symptoms.  While lay 
persons are generally not competent to offer evidence which 
requires medical knowledge, such as opinions regarding medical 
causation or a diagnosis, they may provide competent testimony as 
to visible symptoms and manifestations of a disorder.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself with regard to the disposition of 
a claim.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In this case, the Board finds that the Veteran is competent to 
state that his left knee problems were aggravated by service and 
have existed since that time.  However, this history is not 
supported by any credible evidence and is of limited probative 
value.  His allegations are not credible because they are 
inconsistent with other evidence of record, particularly the 
record contemporaneous with service.  See Indiana Metal Prods. v. 
NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted) 
(noting that "definitions of credibility do not necessarily 
confine that concept to the narrow peg of truthfulness.  It has 
been termed as 'the quality or power of inspiring belief. . . .'  
Credibility . . . apprehends the over-all evaluation of testimony 
in the light of its rationality or internal consistency and the 
manner in which it hangs together with other evidence.").  As 
previously discussed, the Medical Board determined that the 
Veteran's preexisting left knee disorder was not aggravated by 
service.  He did not seek treatment immediately thereafter.  In 
fact, a December 1968 VA examination did not reveal any 
abnormalities, and he was assessed as having a healed laceration 
of the left knee with a healed scar in the upper tibia.  As such, 
there is affirmative evidence actually showing that the Veteran's 
left knee was healed and normal within four months of his 
separation from service.  

In addition, despite his statements that his left knee disorder 
was aggravated by service and continued to cause him problems, 
the medical evidence shows that the Veteran did not seek 
treatment for his left knee until the 1990s.  In fact, private 
medical records dated in May 1995 document the Veteran's report 
that he had injured his left knee in service.  However, he could 
not remember the nature of the injury or the circumstances.  He 
stated that he had not injured his knee since service and that 
his knee never caused him any problems until he began to look for 
work and did a lot of walking during the prior few weeks.  He 
reported having increasing pain during the previous three months.  
Thus, the Veteran has made statements actually indicating that he 
did not have any problems with his left knee until 1995.  In this 
regard, the private medical records further contradict the 
Veteran's current allegations that his left knee disorder was 
aggravated by service and that he continued to have knee problems 
since that time.  Indeed, his prior statement in 1995 and his 
current allegations are in direct contrast to one another, and 
only one of them could be true.  

Thus, the Veteran's claims that his preexisting left knee 
disorder was aggravated by service and has caused problems since 
that time are not supported by the contemporaneous evidence of 
record.  The Board finds the contemporaneous evidence to be more 
probative and credible than the Veteran's current assertions. 
Contemporaneous evidence has greater probative value than history 
as reported by the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
("The credibility of a witness can be impeached by a showing of 
interest . . . [and] inconsistent statements. . . ."), citing 
State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); see also 
Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was 
impeached by witness' "inconsistent affidavits" and "expressed 
recognition of the difficulties of remembering specific dates of 
events that happened . . . long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by 
testimony which was inconsistent with prior written statements).   

Moreover, the Social Security Administration noted in its April 
2004 decision that a non-examining state agency expert had 
reviewed the VA and consultative examiners' reports in July 2003 
and opined that both evaluation physicians hinted at poor 
compliance and inconsistencies or malingering.  The expert 
concluded that the Veteran significantly exaggerated his symptoms 
and limitations.  A second expert also opined that the Veteran's 
allegations of a need for a cane and an inability to walk more 
than one block as well as other limitations were greatly 
exaggerated and out of proportion to any documented physical 
impairment.  The second expert concluded that the Veteran's 
statements were not credible and that he could perform light 
work.  Similarly, VA medical records dated in June 2003 
documented the Veteran as having presented with multiple 
psychological and somatic complaints.  It was noted that he was 
evaluated, but that most results were inconclusive.  While these 
statements do not pertain to the actual issue of aggravation, 
they do detract from his credibility.  

Indeed, a VA physician commented in April 2001 that she was not 
certain as to the true etiology of the Veteran's chronic left 
knee pain.  In so doing, she specifically noted that there were 
no obvious changes shown on x-ray to explain his symptoms.  

Based on the foregoing, the Board finds that the reported history 
by the Veteran that his left knee disorder was aggravated by 
service and continued to cause him problems since that time is 
not credible.  As previously noted, the medical evidence does not 
support his allegations, and the Veteran himself has made 
inconsistent and contradictory statements.  Medical providers 
have also questioned his reports and considered them to be 
exaggerated, inconsistent, unsupported by the objective findings, 
and not credible.  The Veteran may have experienced 
symptomatology since service, but the evidence does not show that 
it was worse than the symptoms he experienced prior to service.  
In summary, the Board finds that the probative evidence does not 
show that the Veteran's preexisting left knee disorder underwent 
an increase in severity.  Aggravation for purposes of entitlement 
to VA compensation benefits requires more than that a preexisting 
disorder become intermittently symptomatic during service.  There 
must be permanent advancement of the underlying pathology.  
Therefore, the Board concludes that the Veteran's left knee 
disorder was not aggravated by service.  38 C.F.R. § 3.306(b) 
(aggravation may not be conceded where the disability underwent 
no increase in severity during service).  Accordingly, the Board 
concludes that the preponderance of evidence is against the 
Veteran's claim for service connection for a left knee disorder.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for residuals of a left knee injury with healed lacerations is 
not warranted.


ORDER

Service connection for residuals of a left knee injury with 
healed lacerations is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


